DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 March 2021 has been entered.

Accordingly, claims 1-20 are pending in this application. Claims 1 and 12 are currently amended; claims 2, 9, 11, 13, 19, and 20 are as previously presented; claims 3-8, 10, 14-18 are original.

In view of Applicant’s amendments to the claims and authorization given to further amend the claims via Examiner’s amendment, all rejections have been withdrawn.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Timothy A. Welk, Esq. (Reg. No. 69,708) on 23 March 2021.

The application has been amended as follows: 
 In the Claims:

1. (currently amended) A method for organizing media, the method comprising:
receiving, using an interface, at least one criteria for selecting at least one media item from a first user, each criteria being associated with an album and defining an object to be present in a media item or an object to be absent from a media item;
receiving, using the interface, at least one media item;
autonomously selecting, using a media analysis module, at least one media item that satisfies the at least one received criteria based on a rules engine executing a machine learning algorithm, wherein the selected media item satisfies the criteria based on an object present in the media item or an item absent from the media item as specified by the criteria; 
autonomously transferring the at least one selected media item to the album associated with the satisfied criteria; and
: 
a user adding an unselected media item that includes the object to be present to the album that was not previously transferred to the album, and
the user providing a command to update the machine learning algorithm in response to a suggestion to update the machine learning algorithm that is communicated to the user after the user adds the unselected media item so that other media items that include the object to be present are also transferred to the album.

 12. (currently amended) A system for organizing media, the system comprising:
an interface configured to receive:
at least one media item, and
at least one criteria for selecting at least one media item from a first user, each criteria being associated with an album and defining an object to be present in a media item or an object to be absent from a media item as specified by the criteria;
a memory; and
a processor executing instructions stored on the memory to provide a media analysis module configured to: 
autonomously select at least one media item that satisfies the at least one criteria based on a rules engine executing a machine learning algorithm, wherein the selected media item satisfies the criteria based on an object present in the media item or an item absent from the media item, 

update the machine learning algorithm based on user feedback to identify an object to be present in a media item, wherein the user feedback involves: 
a user adding an unselected media item that includes the object to be present to the album that was not previously transferred to the album, and
the user providing a command to update the machine learning algorithm in response to a suggestion to update the machine learning algorithm that is communicated to the user after the user adds the unselected media item so that other media items that include the object to be present are also transferred to the album.

Allowable Subject Matter
Claims 1-20 are allowed.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dolson et al. (US 2013/0148864 A1) discloses a user providing feedback to confirm or modify a viewing album in response to a system suggesting the album to the user ([0022]; [0045]).
Sathish et al. (US 2014/0085443 A1) discloses automatically determining events from media based on user feedback and suggesting other event types in a list ([0027]; [0043]; [0049]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/James E Richardson/Primary Examiner, Art Unit 2167